Title: Enclosure: John Adams’ Memorandum, 7 July 1781
From: Adams, John
To: 


This Letter I sent by My Servant, who, waited, untill the Comte descended from the Council, when he delivered it, into his Hand. He broke the Seal read the Letter and Said “He was Sorry, he could not See Mr. Adams but he was obliged to go into the Country, immediately after dinner but that Mr. Adams, Seroit dans le Cas de voir Mr. De Raineval who lived at Such a Sign, in the Ruë St. Honore.” After Dinner I called on Mr. Rayneval,—Who Said M. le Duke de la Vauguion has informed you, that there is a Question of a Pacification, under the Mediation of the Emperor, of Germany and the Empress of Russia, and it was necessary that I Should have Some Consultations, at Leisure, (a Loisir) with the Comte de Vergennes, that We might understand each others Views. That he would See the Comte tomorrow Morning and write me, when he would meet me. That they, had not changed their Principles, nor their System: that the Treaties, were the foundation of all Negotiation.
I Said, I lodged, at the Hotel de Valois, where I did formerly, that I should be ready to wait on the Comte when it would be agreable to him, and to confer with him, upon every Thing relative to any Propositions, which the English might have made. He Said the English had not made any Propositions, but, it was necessary to consider certain Points, and make certain preparatory arrangements, to know whether We were, British subjects, or in what light We were to be considered. I Said I was not a British subject: that I had renounced that Character many years ago forever: and that I should rather be a fugitive in China or Malebar, than ever reassume that Character. He repeated that he would see the Comte in the Morning and write me, where he would meet me.
